Citation Nr: 1727578	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-01 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to April 22, 2013 and in excess of 40 percent from April 22, 2013 forward for lumbosacral strain (back).

2. Entitlement to a rating in excess of 20 percent from September 6, 2016 for left lower extremity radiculopathy associated with lumbosacral strain.

3. Entitlement to a rating in excess of 20 percent from September 6, 2016 for right lower extremity radiculopathy associated with lumbosacral strain.

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran presented testimony on the back and TDIU issues in a July 2012 Board hearing; a hearing transcript is included in the file.  The Board previously considered the back and TDIU appeals and remanded in October 2012 and July 2016.

The issue of TDIU prior to September 6, 2016 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 22, 2013, the evidence shows forward flexion beyond 30 degrees and no ankylosis. 

2. From April 22, 2013, the evidence shows flexion to 30 degrees but no ankylosis of the thoracolumbar spine.  

2. The weight of the evidence is against finding objective radiculopathy prior to September 6, 2016.

3. Beginning September 6, 2016, the evidence shows moderate, but not moderately-severe or severe, radiculopathy in the lower extremities.

4. Beginning on September 6, 2016, the Veteran's service-connected disabilities combine for a 60 percent rating and prevent him from gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to April 22, 2013 for the back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5242 (2016).	

2. The criteria for a rating in excess of 40 percent for the back disability from April 22, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5242 (2016).

3. The criteria for a rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 5242, 8520 (2016).

4. The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 5242, 8520 (2016).

5. The criteria for TDIU compensation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In January 2008, the RO sent the Veteran a letter, providing notice that satisfied VA's requirements.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including those from the Social Security Administration.  VA provided examinations for the back in January 2007, March 2008, April 2013, and September 2016.  The Board finds the examinations adequate because the examinations document subjective complaints, objective test results, and address the rating criteria and levels of functioning.  The Board also notes the Court's holding in Correia that examinations of disabilities based on limitation of motion should discuss passive range of motion, comparison to the opposite joint, and pain on weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Here, the earlier examiners provided active and passive range of motion and complaints of pain.  The back has no comparable joint to measure.  Beginning on April 22, 2013, the Veteran is in receipt of the highest rating for the back based on limitation of motion.  Higher ratings require a showing of ankylosis, which would not be demonstrated with these additional tests.  See 38 C.F.R. § 4.71a, DC 5242.  

The Board also finds that the Veteran did not raise any argument regarding how flare-ups or testing as noted in Correia could show ankylosis or further prove his increased rating claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  The AOJ substantially complied with the Board's remand directives by obtaining the September 2016 examination.  Further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As VA has satisfied its duties to notify and assist the appellant, no further notice or assistance is required.  

II. Rating Analysis

The Veteran contends that his back and associated radiculopathy should be rated higher than the ratings assigned by the AOJ.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back disability is currently rated 40 percent disabling based on Diagnostic Code (DC) 5242; prior to April 22, 2013, his rating was 20 percent.  Diagnostic Code 5242 provides that the back disability should be rated using the General Rating Formula for the Spine or the schedule for Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.

Under the General Rating Formula for the Spine, a 20 percent evaluation is warranted where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as IVDS with incapacitating episodes.  Under those criteria, found at DC 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a.  

Here, the September 2016 examination shows that the Veteran has IVDS but there were no incapacitating episodes, as defined by VA, within the period on appeal.  Furthermore, the rating criteria for IVDS are inclusive of all spine symptoms.  See 38 C.F.R. § 4.71a, DC 5243.  Moreover, if rated under those criteria, the Veteran could not receive the separate ratings for right and left lower extremity radiculopathy, because the IVDS criteria already contemplate neurologic symptoms and thus it would constitute pyramiding for him to receive multiple ratings for duplicative symptomatology.  38 C.F.R. § 4.14.  Thus, on the facts of this case, the Veteran is better served by the 40 percent rating for his spine, which can be accompanied by two 20 percent ratings for his lower extremities than he would be under the schedule for IVDS with incapacitating episodes.  As such, consideration under that schedule is not appropriate.

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 20 percent prior to April 22, 2013 and in excess of 40 percent thereafter for the back disability have not been met.  See 38 C.F.R. § 4.71a, DC 5242.

Prior to April 22, 2013, the evidence shows forward flexion beyond 30 degrees and no ankylosis of the thoracolumbar spine.  The January 2007 examiner recorded active and passive flexion to 70 degrees and found no evidence of ankylosis.  The examiner noted back symptoms had a mild effect on chores, shopping, exercise, sports, and recreation.  The March 2008 examiner recorded active back flexion to 40 degrees and passive flexion to 50 degrees with pain beginning at 20 degrees.  There was no additionally loss of motion with repetition.  The examiner found a normal posture with no guarding, spasm, or weakness.  A May 2008 treatment record shows complaints of back pain, muscle spasms, and difficulty getting out of bed.  During the Board hearing, the Veteran reported spasms, losing his balance if he moved too fast, and only being able to stand for 15 to 20 minutes before experiencing pain.  He could not walk two blocks, had problems lifting, and could not engage in strenuous or physical labor.  The Veteran's wife testified that she had to help him put on his socks and he walked with a limp.

The Board has considered the Veteran's reports of limited function, but the evidence does not show flexion limited to 30 degrees, even when considering DeLuca factors.  The symptoms of muscle spasms and abnormal gait reported by the Veteran and his wife are addressed by the criteria for the 20 percent rating he received during this period.  See 38 C.F.R. § 4.71a, DC 5242.  The Veteran's wife's report that he could not bend down to tie his shoes evidences flexion limited to less than 90 degrees but does not help to establish flexion limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, Plate V.  While the Veteran experienced pain at 20 degrees of flexion during the March 2008 examination, he had actual motion, both passive and active, beyond 30 degrees; the pain did not prevent motion.  See Mitchell, 25 Vet. App. at 32.  Based on the range of motion testing and no evidence of ankylosis, the Veteran's back disability did not satisfy the criteria for a rating in excess of 20 percent prior to April 22, 2013.  See 38 C.F.R. § 4.71a, DC 5242. 

Beginning April 22, 2013, the evidence shows flexion limited to 30 degrees but not ankylosis of the thoracolumbar spine.  During the April 2013 examination, the Veteran reported flare-ups with increased symptoms every other day lasting one to two hours.  The examiner recorded flexion to 30 degrees with no change after repetition.  The examiner found no IVDS, no assistive devices, and no abnormal gait or spinal contour from tenderness, guarding, or muscle spasm.  An August 2013 Social Security evaluation shows flexion to 30 degrees with pain after three repetitions, tenderness, guarding, and muscle spasm.  The evaluator found that the Veteran's back would cause exertional limitations including occasional lifting limited to 20 pounds, frequent lifting limited to 10 pounds, standing or walking for a total of four hours, sitting for six hours in eight-hour day, and postural limitations such as occasional problems with climbing ramps/stairs, balancing, stooping, kneeling, crouching, and crawling.  

VA treatment records dated in October 2014 and April 2015 show that the Veteran used a cane and back brace and was prescribed a TENS unit for his back.  The September 2016 examiner recorded flexion to 20 degrees with pain that limited functionality.  However, there was no change in range of motion after repetition.  There was also no guarding or muscle spasm resulting in abnormal gait or spinal contour.  There was use of a brace and cane, and IVDS, but no incapacitating episodes.  The Veteran reported weekly flare-ups with an unknown cause lasting one to two days and causing him to be off his feet.  The examiner also noted an absence of ankylosis and was unable to speculate about functional loss during a flare-up or with pain, weakness, fatigability, or incoordination because he was not able to assess the Veteran during a flare-up.  The Veteran reported functional impairment as the inability to lift more than a few pounds, bend below his waist, and stand more than a few minutes at a time.  The Board has considered the Veteran's reports of functional limitation during this period.  However, ratings in excess of 40 percent for the back require a showing of ankylosis, which the examiners did not find.  38 C.F.R. § 4.71a, DC 5242.

The Board has considered the Veteran's pain, flare-ups, and reports of difficulty lifting, walking, and standing in compliance with Deluca and Mitchell.  Mitchell, 25 Vet. App. at 32; DeLuca, 8 Vet. App. at 202.  When asked to describe limitation during flare-ups, the Veteran reported episodes where he had to stay off his feet but did not articulate any level of additional limitation of motion.  Moreover, there is no evidence of ankylosis or that such symptoms would be analogous to ankylosis of the entire thoracolumbar spine to qualify for the next higher rating.  See 38 C.F.R. § 4.71a, DC 5242.  The Veteran had actual movement to 20 degrees of flexion and 5, 10, and 20 degrees in the other directions.  Without evidence of ankylosis, the Veteran's back disability does not qualify for a rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, DC 5242.

Note (1) to the General Rating Formula for the Spine directs any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Here, the evidence shows radiculopathy in the lower extremities but no bowel or bladder disturbance or other abnormalities.  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The Veteran has been assigned two 20 percent ratings for his right and left lower extremity radiculopathy under Diagnostic Code 8520 beginning on September 6, 2016.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidenced by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id. 

The Board has reviewed the file and finds that the criteria for ratings in excess of the two 20 percent ratings for right and left lower extremity radiculopathy have not been met.  See 38 C.F.R. § 4.124a, DC 8520.

The weight of the evidence is against finding objective radiculopathy prior to September 6, 2016.  The January 2007 and March 2008 examiners found normal sensation, reflexes, and strength.  During the Board hearing, the Veteran reported pain down his right side.  At the April 2013 examination, the Veteran was unable to perform the straight leg raising test and he reported severe paresthesias/dysesthesias in the left lower extremity.  The examiner recorded normal strength, no muscle atrophy, normal reflexes, normal sensory examination, and found the Veteran's extremities were not affected by radiculopathy.  In November 2014 and March 2015 treatment, the Veteran complained of pain and throbbing in his legs.  The September 6, 2016 examiner diagnosed radiculopathy based on a positive straight-leg raising test, findings of abnormal sensation at the lower legs, feet, and toes, and moderate pain, paresthesias/dysesthesias, and numbness.  The examiner opined that the L5 radiculopathy was likely due to the Veteran's back disability.

Note (1) to the General Rating Formula for the Spine directs to evaluate any objective neurologic abnormality separately.  38 C.F.R. § 4.71a, DC 5242.  The evidence does not establish objective radiculopathy prior to September 2016.  The Veteran reported pain symptoms, but objective testing for sensation, strength, and reflexes was normal.  Indeed, the April 2013 examiner specifically found that the Veteran's lower extremities were not affected by radiculopathy.  It was not until the September 2016 examination that the evidence showed an objective diagnosis and objective test results in the form of the straight-leg raising test and sensation testing.  As such, separate ratings for radiculopathy associated with the back disability were not appropriate prior to September 6, 2016.  See 38 C.F.R. § 4.71a, DC 5242.

Beginning on September 6, 2016, the evidence shows moderate, not moderately-severe or severe radiculopathy symptoms.  The 2016 examiner recorded normal strength and reflexes and normal sensation at the thighs and knees.  Pain, paresthesias/dysthesias, and numbness were assessed as moderate, and the examiner designated the overall radiculopathy disability as moderate.  There is no other evidence to suggest that radiculopathy causes moderately-severe or severe symptoms that would interfere with the functionality of the legs or locomotion.  The Veteran has only reported sensory symptoms of pain, throbbing, and loss of sensation.  The introduction to the schedule of ratings for the peripheral nerves directs that nerve involvement that is wholly sensory should be rated mild, or at most, moderate.  See 38 C.F.R. § 4.124a, DC 8520.  Based on the evidence of pain and sensory abnormalities, the moderate, 20 percent ratings are most appropriate for the Veteran's lower extremity radiculopathy.  See id.     

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his back disability based on the evidence of record.  See 38 C.F.R. §§ 4.71a, 4.124a.  Aside from the period of increased rating for the back and the onset of radiculopathy, the evidence shows generally the same symptoms during the period on appeal such that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.

III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The criteria for compensation based on TDIU have been met beginning September 6, 2016.  See 38 C.F.R. § 4.16.  The Veteran is service-connected for his low back and associated lower extremity radiculopathy.  His combined rating is 60 percent, which satisfies the TDIU criteria for a single disability or disabilities with a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25.  Moreover, the evidence shows that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  During the August 2013 Social Security evaluation, the Veteran reported working as a service/warehouse worker, temporary day laborer, kitchen helper, and cashier.  He completed 16 years of school.  The Social Security evaluator deemed his highest skill level as unskilled given his work history.  Based on this evidence, the Board also finds that the Veteran's work history qualified him for unskilled, labor work.  

The Social Security evaluator assessed the Veteran's limitations and concluded that he would experience physical limitations but would not have limitations as to a sedentary job.  The evaluation is probative in that it considered the back as the primary disability but it also considered venous insufficiency and ischemic heart disease.  The latter two disabilities are not service-connected and cannot be considered in determining disability for TDIU compensation. 38 C.F.R. § 4.16; Hersey, 2 Vet. App. at 91; Faust, 13 Vet. App. at 342.  The Veteran reported not working full-time for 15 or 16 years and some of his unemployment was attributed to his back.  The September 2016 examiner wrote that the Veteran's back and associated radiculopathy prevented him from lifting more than a few pounds, bending below his waist, and standing more than a few minutes at a time but the disabilities did not preclude limited duty or sedentary employment.  The medical evidence shows that the Veteran would be precluded from intense labor work but could complete sedentary work.  However, the Veteran's work history does not qualify him for sedentary work.  As such, his service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation, and the criteria for TDIU have been met beginning September 6, 2016.  See 38 C.F.R. § 4.16.  





ORDER

Ratings in excess of 20 percent prior to April 22, 2013 and in excess of 40 percent thereafter for lumbosacral strain are denied.

A rating in excess of 20 percent for left lower extremity radiculopathy is denied.

A rating in excess of 20 percent for right lower extremity radiculopathy is denied.

Compensation based on TDIU beginning September 6, 2016 is granted. 


REMAND

As noted above, TDIU may be granted when certain threshold requirements are met and the evidence shows that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Here, the Veteran did not meet the threshold requirements for TDIU until September 6, 2016.  See id.  The August 2013 Social Security evaluation found the Veteran disabled, and he reported not working full-time since around 1996 or 1997.  Even when the threshold requirements are not met, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the Board remands this claim for the AOJ to refer to the Director, Compensation Service.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim for TDIU prior to September 6, 2016 to the Director, Compensation Service and notify the Veteran of such action.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


